Citation Nr: 0616146	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  97-33 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to January 
1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1997 rating decision of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for a psychiatric disorder.

In March 2003, the Board reopened the claim and, in October 
2003, remanded it to the RO for further development and 
readjudication on the full merits (de novo).


FINDINGS OF FACT

1.  The Board remanded this case to the RO in October 2003, 
in part, to have the veteran undergo a VA examination to 
obtain a medical opinion concerning the etiology of any 
psychiatric disorder diagnosed.

1.  On remand, the veteran failed to report for two VA 
examinations scheduled in conjunction with his appeal; the 
veteran's representative since has indicated the veteran is 
unable to report for an examination.

2.  The medical evidence of record does not show a current 
psychiatric disorder, and any psychiatric disorder the 
veteran may have had in years past was situational and 
unrelated to his service in the military.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See, too, Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186- 87 (2002).

The Court also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of his 
claim by rating decision in March 1997.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  


Rather, VA need only ensure the veteran receives or since has 
received content-complying notice such that he is not 
prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  Here, the RO readjudicated the claim and sent the 
veteran supplemental statement of the case (SSOC) in December 
2005, following the VCAA notice compliance actions in April 
2004 and October 2005.  He was provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the notices.  His representative submitted written 
argument on his behalf in February and May 2006.  Therefore, 
there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the October 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  (emphasis in 
original).  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include mention that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these latter elements, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against his claim for 
service connection, any question about the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records as 
well as VA and private treatment records.  

The Board finds that the October 2003 remand instructions 
have been complied with to the extent possible.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  The 
October 2003 remand directed the RO to schedule the veteran 
for a VA examination to determine whether he currently has a 
psychiatric disorder and, if so, whether the disability was 
incurred in or aggravated by his military service.  
Documentation in the claims file reflects that he failed to 
report for a VA psychiatric examination scheduled in April 
2004.  Further documentation reflects that he also had failed 
to report for a prior examination scheduled in June 2003.  
The December 2005 SSOC indicates he failed to report for 
examinations scheduled in August 2003 and May 2004.  Upon 
review, however, the Board is unable to verify those dates, 
and it appears, instead, the examinations were scheduled for 
June 2003 and April 2004.  In any event, irrespective of the 
uncertainty concerning exactly when the examinations were 
scheduled, the fact remains that the veteran failed to report 
for either evaluation and did not explain or justify his 
absence or request to have his examination rescheduled.

It appears that sometime during 2005 the RO became aware that 
the veteran's address had changed.  In October 2005, the RO 
received information suggesting he may be a resident in a 
psychiatric hospital in New Jersey.  A report of contact 
dated in October 2005 shows the RO phoned the medical records 
supervisor of that facility and was told the veteran had 
never been a patient there.  The supervisor suggested he may 
be in a nursing home down the street.  A report of contact 
dated the following day indicates he was located at a health 
care center in New Jersey and that he had been a resident 
there for quite awhile.  

In October 2005, the RO sent the veteran a letter, care of 
the health care center, wherein he was specifically asked 
whether he was willing to report for a VA examination.  It 
was noted that he had failed to report for two previously 
scheduled examinations.  No response was received.  In a May 
2006 Appellant's Post-Remand Brief, the representative 
acknowledged the veteran was housed in a permanent care 
residential facility and was unable to attend an examination.  

Given the representative's statement, the Board finds that 
any further attempts to assist the veteran in developing his 
claim at this stage of the proceeding would result in 
needless delay, and are thus unwarranted.  He has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).




Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection also may be granted on a 
presumptive basis for certain chronic disabilities, including 
a psychosis, when manifested to a compensable degree within 
the initial year after service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2005).



Factual Background

The service medical records (SMRs) show that, in October 
1952, the veteran was diagnosed as having a schizophrenic 
reaction following an incident of jumping in a shallow river 
- apparently in an attempt to kill himself.  But after 
additional psychiatric evaluation and observation, it was 
determined he had no evidence of a psychosis and his 
diagnosis was changed from schizophrenic reaction to schizoid 
personality disorder.  It was reported that the prior 
diagnosis was in error and that the current diagnosis existed 
prior to service and was not aggravated by service.  The 
veteran was discharged from the military a few months later, 
in January 1953.

There is no pertinent medical or other evidence for many 
decades after service.

The sole piece of medical evidence pertaining to this claim 
is a December 1984 private hospital record noting the veteran 
had a history of chest pain and cough for the past three 
days.  He indicated he was getting divorced and could not 
sleep well.  He was feeling very anxious.  The diagnoses were 
high blood pressure and anxiety neurosis.  

Analysis

The Board has reviewed the evidence of record, and for the 
following reasons and bases finds that a psychiatric disorder 
was neither incurred in nor aggravated by service.

As mentioned, the initial (and perhaps most fundamental) 
requirement for service connection is proof of current 
disability.  This is usually in the way of a medical 
diagnosis - to confirm the veteran has the condition 
claimed.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.")  


See, too, Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Here, the medical evidence of record does not reflect a 
current psychiatric disability, and the records show that any 
psychiatric disability the veteran has had in years past was 
situational and unrelated to his service in the military.

As mentioned, the only piece of post-service medical evidence 
that refers to a psychiatric disorder is the December 1984 
private hospital report, which contains a diagnosis of 
anxiety neurosis.  It appears from the veteran's complaints, 
however, this diagnosis was based on situational factors 
(i.e., anxiety over a pending divorce), and therefore, does 
not constitute a current permanent (meaning chronic) 
disability, much less one related to his military service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .")  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

It is probatively significant that none of the medical 
evidence dated since that 1984 report, most recently in 1999, 
reflects any complaints, treatment or diagnosis of any 
psychiatric disorder.  The records pertain strictly to 
unrelated conditions.  

The Board reiterates that one of the specific reasons it 
remanded this case to the RO in October 2003 was to determine 
whether the veteran currently has a psychiatric disorder; 
however, as discussed above, he failed/was unable to report 
for the examination (twice scheduled).  So the unfortunate 
consequence is that the Board is left with a record on appeal 
showing that the only post-service psychiatric diagnosis is 
over 20 years ago and was clearly based on situational 
factors unrelated to his military service - even the 
incident in service when he apparently tried to kill himself 
and ultimately received a diagnosis of schizoid personality 
disorder.


Personality disorders, incidentally, generally cannot be 
service connected as a matter of express VA regulation.  See 
38 C.F.R. §§ 3.303(c), 4.9.  The only possible exception is 
if there is additional disability from aggravation of the 
pre-existing personality disorder during service beyond its 
natural progression by superimposed disease or injury.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Monroe v. Brown, 4 
Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  And there is 
no such evidence in this particular instance.

The Board is equally mindful of the representative's 
statement that the veteran is currently housed in a permanent 
care residential facility because he is not of "sound mind" 
- meaning he does indeed presently have a psychiatric 
disorder.  While not disputing he may indeed have current 
psychiatric problems, as this seems only logical given his 
current place of residence, the Board still cannot grant 
service connection in the complete absence of any medical 
evidence etiologically linking any current psychiatric 
diagnosis to his service in the military.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Since the veteran and his representative are laymen, they 
cannot causally relate any current psychiatric disorder to 
his military service because they do not have the 
medical training and/or expertise required to make this 
medical determination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, since, for the reasons and bases 
discussed, the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
veteran's favor, and his claim must be denied.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996)




ORDER

The claim for service connection for a psychiatric disorder 
is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


